F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                        FEB 24 1999
                               TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk

 GERALD RONALD WRIGHT,

             Petitioner-Appellant,
                                                       No. 98-6324
 v.                                                 (D.C. 98-CV-707)
                                              (Western District of Oklahoma)
 WAYNE SMITH,

             Respondent-Appellee.



                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.




      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
             This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Mr. Wright, a state prisoner appearing pro se, has filed a Notice of Appeal

which is construed as a request for a 28 U.S.C. § 2253 Certificate of

Appealability to appeal the district court’s denial of federal habeas relief. The

district court dismissed Mr. Wright’s petition as untimely filed under the one-year

limitation period contained in 28 U.S.C. § 2244(d)(1). He alleges on appeal that

the one-year limitation should be equitably tolled as it was caused by state action

depriving him access to legal materials. We deny the Certificate of Appealability

and dismiss the appeal for substantially the same reasons advanced by the court in

its order dated July 16, 1998.

       “A certificate of appealability may issue . . . only if the applicant has made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). Mr. Wright has made no such showing here. First, Mr. Wright’s

petition is untimely. Under 28 U.S.C. § 2241(d), Mr. Wright had one year to

apply for habeas corpus relief. He applied approximately thirteen months after

his conviction became final, exceeding the limitation period. Mr. Wright did file

for state post-conviction proceedings, which does toll the period.   See Hoggro v.

Boone , 150 F.3d 1223, 1226 (10th Cir. 1998). But, as the magistrate found, any

tolling resulting from post-conviction proceedings still would not prevent the

petition from being untimely. Rec. doc. 3, at 5.

       Second, the fact that Mr. Wright did not have access to a legal library


                                             2
during the year is not sufficient, by itself, to equitably toll the period. “The one-

year time period begins to run in accordance with individual circumstances that

could reasonably affect the availability of the remedy, . . . but requires inmates to

diligently pursue claims.”   Miller v. Marr , 141 F.3d 976, 978 (10th Cir. 1998)

(citations omitted). Mr. Wright gives no details of efforts he made to timely file.

He describes none of the severe circumstances that might warrant equitable

tolling, e.g., “that a constitutional violation has resulted in the conviction of one

who is actually innocent or incompetent.”       Id. Mr. Wright has failed to allege

constitutional violations that might have resulted in a wrongful conviction. “It is

not enough to say that the [prison] lacked all relevant statutes and case law or that

the procedure to request specific materials was inadequate.”      Id. We therefore

agree with the district court that Mr. Wright’s petition was untimely filed and we

DENY the petition for a Certificate of Appealability and DISMISS the appeal.



                                         Entered for the Court



                                         Robert H. Henry
                                         Circuit Judge




                                            3